DETAILED ACTION
	Claims 15, 17-18, 20-23 are currently pending.  Claims 15 and 20-23 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 12/02/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 12/02/2021, it is noted that claims 15 and 20 are amended and claims 21-23 are newly added and no new matter or claims have been added.
	New Rejections:
The following rejections are newly added.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 contains the limitation “at least one combination with optical correction effect adapted to all skin complexions comprising i) at least one soft focus effect filler, ii) at least one composite pigment, and iii) at least one reflective particle”.  The use of “at least one combination” along with “at least one” for i-iii, coupled with “and” statement between i-iii makes it unclear whether the combination needs to include more than one of i-iii ingredients, and thus would be met by multiple i) soft focus effect filler, or if the claims require at least one of each of i), ii) and iii), thus making the metes and bounds of the instant claim unclear.  For examination purposes the claims will be interpreted as needed at least one ingredient for each of i), ii) and iii).
	Claim 15 contains the limitation “at least one of these layers being able to be a polymer” in regards to the at least one reflective particle.  The limitation of “being able to be” makes it unclear if the layers must be capable of being a polymer of if one layer must be a polymer, thus making the metes and bounds of the instant claim unclear. 
	Claims 15 and 21-22 contains the limitation “pigment(s) embedded in a substrate or matrix…based on inorganic material selected from…. based on organic material selected from”.  The limitation of “based on” leads to unclear metes and bounds of the claim.  It is unclear if the compounds following are required or how much difference from the named compounds would read on “based on” said compound.  Thus the instant claim scope is unclear as one of ordinary skill in the art would not be able to discern what the claim is encompassing.  Additionally claim 22 is “based on organic material selected from the group consisting of: poly(methyl methacrylate)s”.  Thus it is unclear if the PMMA is directed to a class of compounds, derivatives of PMMA compound or if it is directed to PMMA, how it is selected from a group of a single compound.  
	Claim 23 contains limitations directed to soft focus fillers, composite pigments and reflective particles, wherein each ingredient is “as disclosed in the description”.  Where possible, claims are to be complete in themselves. MPEP 2173.05(s).  The instant claims reference to the description renders the claim not complete upon itself and leads to unclear metes and bounds of what of the specification is to be read into the claims.

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0206748 (previously applied).
Regarding claim 15, the limitation of a cosmetic composition in the form of a water in oil emulsion for the care and/or make-up of keratinous material comprising an aqueous phase and at least one combination with optical correction effect adapted to all skin completions comprising i) at least one soft focus effect filler, ii) at least one composite pigment, and iii) at least one reflective particle is met by the ‘748 publication teaching a cosmetic composition for treating and/or caring for the skin comprising at least one colored particles comprising at least one inorganic pigment arranged inside a matrix (abstract, reads on ii)).  The composition may include fillers including methacrylate microspheres ([0079], reads on i)).  The composition includes nacres, particles of high refractive index [0088], which reads on iii).  The composition may be in the form of a water in oil emulsion [0097], thus teaching an aqueous phase.  The ‘748 publication teaches the structure of the composition and thus would be capable of the intended use of optical correction effect adapted to all skin complexations, absent factual evidence to the contrary.
Regarding the limitation of wherein the combination with optical correction effect comprises i) the soft focus effect filler is selected from the group included the elected poly(methyl methacrylate powders) at 1-10 wt% is met by the ‘748 publication teaching methacrylate expanded microspheres as a specific acrylic copolymer powder [0079], wherein the filler is present at 0.5 to 10 % by weight of the total composition [0086].
The limitation of ii) wherein the composite pigment consists of inorganic and/or organic pigments embedded in a substrate or matrix based on PMMA in a content of 1 to 10 wt% based on the total weight of the composition is met by the ‘748 publication teaching examples of commercially available first colored particles comprising at least one colored inorganic pigment included PMMA particles [0047] wherein the composite particles are present at 0.1 to 10 % by weight of the total composition [0048].
The limitation of wherein iii) the reflective particle consists of multilayers comprising substrates coated with inorganic and/or organic pigments selected from the group consisting of particles with natural or synthetic substrate coated at least partially with a metal oxide from 0.1 to 5 wt% is met by the ‘748 publication teaching the nacres denotes particles in the form of a multitude of fine platelets with high refractive index [0088] wherein the particles may be pigments of multilayer type based on a natural substrate such as mica coated with at least one layer of metal oxides [0089] which is present at 0.5 to 5% [0093].
Regarding the limitation of wherein said cosmetic composition achieves an optical correction effect adapted to all skin complexions and achieves a color difference between bare skin and the same skin onto which said cosmetic composition is applied of 20 or less as defined by the CIE is met by the ‘748 publication teaching the material applied to keratin for a method of unifying the complexion of the skin and/or for correcting the appearance of skin marks and dyschromia (abstract) wherein the compositions are taught to be non-covering, i.e. allow the grain of the skin to show through while at the same time masking imperfections [0029].  Thus the ‘748 publication teaches the desire to not change the skin color but unify and correct imperfections.  Further the ‘748 publication teaches the claimed composition applied to the same substrate and thus would be capable of the optical correction and color difference claimed, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional limitations that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).
Regarding claim 21, the limitation of wherein the soft focus filler is selected from the group consisting of PMMA powders is met by the ‘748 publication teaching methacrylate expanded microspheres as a specific acrylic copolymer powder [0079].  The limitation of wherein the composite pigment is selected form the group consisting of inorganic and/or organic pigment embedded in a substrate or matrix based on PMMAs is met by the ‘748 publication teaching examples of commercially available first colored particles comprising at least one colored inorganic pigment included PMMA particles [0047].  The limitation of wherein the reflective particle have a D90 less than or equal to 40 um is met by the ‘478 publication teaching a mean volume size of less than 15 microns [0090].
Regarding claim 22, the limitation of wherein the soft-focus filler is selected from the group consisting of PMMA powders is met by the ‘748 publication teaching methacrylate expanded microspheres as a specific acrylic copolymer powder [0079].  The limitation of wherein the composite pigment is selected form the group consisting of inorganic and/or organic pigment embedded in a substrate or matrix based on PMMAs is met by the ‘748 publication teaching examples of commercially available first colored particles comprising at least one colored inorganic pigment included PMMA particles [0047].  The limitation of wherein the reflective particle are particles with alumina or synthetic mica substrate coating wit inorganic and/or organic pigments is met by the ‘478 publication teaching mica coated with at least one layer of metal oxides such as titanium oxide ([0089]-[0090]).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select the specific combination of variables (of the elected PMMA particles, composite pigments of inorganic and/or organic pigment embedded in PMMA and natural or synthetic substrate with a metal oxide layer), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (of the elected PMMA particles, composite pigments of inorganic and/or organic pigment embedded in PMMA and natural or synthetic substrate with a metal oxide layer) from within the prior art disclosure of the ‘748 publication, to arrive at the instantly claimed cosmetic composition “yielding no more than one would have expected from such an arrangement”.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0206748 as applied to claims 15 and 21-22 above, and further in view of US 2011/0104091 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 15 and 21-22 are taught by the ‘748 publication.  
The ‘748 publication does not specifically teach a kit comprising a first composition comprising an aqueous phase and at least one soft focus effect filler, at least one composite pigment and at least one reflective particle packaged in one or more composition distinct from the first composition for the extemporaneous preparation of the cosmetic composition as defined by claim 15 (claim 20).
The ‘091 publication is directed to a cosmetic composition which provides easier portability as well as long wear benefits when topically applied to the skin (abstract).  The use of water redispersible polymers provide improved portability and long wear benefits and thus find use as desirable cosmetic products.  The compositions are typically in the form of free flowing powder [0008] and may comprise fillers and pigments [0009].  The composition comprising water may be a water in oil emulsion [0010].  Cosmetic kits are taught wherein the first composition comprises at least one water redispersible polymer in a cosmetically acceptable vehicle, preferably being in the form of powder, the second composition being water or water in oil emulsion [0014].  The advantages of the water free redispersible powders include improved storage stability, long shelf life and longer open time, and reduced transport and storage costs [0004].  The powder and water are taught to be in separate compartments and mixed before topical application [0104].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a kit to store the powders and water taught by the ‘748 publication separately because the ‘091 publication teaches the use of a kit for a cosmetic is well known, wherein the water and powder/pigment phase are stored separately.  One of ordinary skill in the art would be motivated to store separately as the ‘091 publication teaches many benefits including long shelf life, storage stability, reduced transport and storage costs.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘091 publication teaches methods to form redispersible powders for use in cosmetics wherein the cosmetics include fillers and pigments wherein the final product is a water in oil composition and the ‘748 publication is directed to powder compositions which include fillers and pigments wherein the final product is a water in oil emulsion.
	New Rejection:
	The following rejection is newly applied based on Applicant’s newly added claims.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0206748 as applied to claims 15 and 21-22 above, and further in view of Makibeads (Makibeads, 10/2014, pgs. 1-3), Sensient (Sensient, Covalumine Pigments,04/2015,  pgs 1-3) and US 2010/0272663.
As mentioned in the above 103(a) rejection, all the limitations of claims 15 and 21-22 are taught by the ‘748 publication.  
	The combination of references does not specifically teach soft focus fillers have a haze index ranging from 40 to 100 measured according to the ASTM D1003 method as disclosed it the description (claim 23).
	The combination of references does not specifically teach wherein the composite pigments have an opacity less than or equal to 75 measured using a multi-angle spectrophotomer as disclosed in the description (claim 23).
	The combination of references does not specifically teach reflective particle have a diffuse brightness measurement ranging from 1200 to 3000 using a polarizing camera as disclosed in the description (claim 23).
	Regarding the soft-focus filler has a haze index ranging from 40 to 100 measured according to the ASTM D1003 method as disclosed in the description, the instant specification discloses Makibeads 150 has the claimed haze value (Table 2).  Makibeads teaches Makibeads 150 are methyl methacrylate crosspolymer used in water in oil emulsions.  They are a hollow spherical PMMA which is a white powder.  The cosmetic benefits are absorption of sweat and sebum to provide a dry matte effect and have soft focus effect (page 1).  
	Regarding the composite pigment has an opacity less than or equal to 75 measured using a multi-angle spectrophotometers as disclosed in the description, the instant specification teaches composite pigments meeting the opacity range includes Covalumine Sonoma Red As from Sensient.  Sensient teaches Mineral pigments are taught to include Covalumine Campari Red As which is Ci 75470 and Alumina and Triethoxycaprylylsilane (page 2).
	Regarding the limitation of wherein the reflective particle has a diffuse brightness measurement ranging from 1200 to 3000 using a polarizing camera as disclosed in the descriptions, the instant specification evidences sunshine fine white from Sun Chemical which is synthetic fluorphlogopite and titanium dioxide meets the instant claim limitation.  The ‘663 publication teaches pearlescent agents to be used in makeup products include mica/titanium dioxide products, which may be based on synthetic fluorophlogopite/titanium dioxide (Sunshine).  
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Makibeads in the composition of the ‘748 publication because the ‘748 publication teaches the use of methacrylate particles in the composition and Makibeads teaches a specific commercially available polymethyl methacrylate particles.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Makibeads teaches the powder to be used in water in oil cosmetics and the ’748 publication is directed to water in oil cosmetic compositions.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use Makibeads as Makibeads is taught to have soft focus effect and may be used to absorb sebum and sweat.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Covalumine Campari Red AS as taught by Sensient in the composition taught by the ‘748 publication because the ‘748 publication teaches colored pigments to be used in the composition which include iron oxide [0043] wherein red inorganic pigments are taught to be used [0044] and Covalumine Campari Red AS is taught to be a commercially available iron oxide containing red pigment.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the pigments taught by the ‘663 publication in the composition of the ‘748 publication because the ‘663 publication teaches the pigments are pearlescent to be used in makeup products.  One of ordinary skill in the art would be motivated as the ‘748 publication teaches pigments to be used which have pearl lustre.  One of ordinary skill in the art before the filing date of the claimed invention have a reasonable expectation of success as the ‘748 publication teaches pigments to be used which include mica coated with at least one layer of metal oxides [0089] and the ‘663 teaches a commercially available pigment formed of titanium dioxide and mica [0050].

	37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Emilie Gombart filed on 12/02/2021.
The Declaration under 37 CFR 1.132 filed 12/02/2021 is insufficient to overcome the rejection of claims 15-16 as obvious over the ‘748 publication as set forth in the last Office action because:  
Declarant argues there is an apples and oranges situation for Applicant’s invention vs the ‘748 publication.  The ‘748 seeks to unify or lighten the skin using precisely defined predetermined color.  Applicant’s claimed compositions on the other hand are designed to achieve universal optical correction, no matter what the original skin color/complexion is of the user.  Applicant’s claimed invention and the ‘748 publication are fundamentally different.  Only if a composition has a ∆E*00 ≤ 20 as defined in Standard 11664-6:2014 of the ISO/CIE.  The reasons for the difference is the support in the ‘748 publication is different.  The ‘748 publication uses a transparent plastic film on a card with colored bands.
In response, regarding the limitation of wherein said cosmetic composition achieves an optical correction effect adapted to all skin complexions and achieves a color different between bare skin and the same skin onto which said cosmetic composition is applied of 20 or less as defined by the CIE is met by the ‘748 publication teaching the material applied to keratin for a method of unifying the complexion of the skin and/or for correcting the appearance of skin marks and dyschromia (abstract) wherein the compositions are taught to be non-covering, i.e. allow the grain of the skin to show through while at the same time masking imperfections [0029].  Thus the ‘748 publication teaches the desire to not change the skin color but unify and correct imperfections.  Further the ‘748 publication teaches the claimed composition applied to the same substrate and thus would be capable of the optical correction and color difference claimed, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph). Declarant is arguing the ∆E is different due to difference in testing.  The instant claims are directed to a composition, which results in the claimed optical correction, not the method of which such compositions are tested.  Therefore, Declarant is arguing limitations which are not claimed.  
Declarant argues they tested Applicant’s invention using the ‘748 protocol.  Specifically Examples 1 and 2 were tested.  The data demonstrated water in oil emulsion (Applicant’s Example 2) give lower ∆E and higher opacity than oil in water emulsions.  Moreover, all the examples in the ‘748 publication have a ∆E greater than 30 and an opacity less than 35%.  This shows that the ‘748 publication is different than Applicant’s claimed composition.
In response, Applicant has tested 2 specific examples in the instant specification against the exemplified compositions in the prior art, the ‘748 publication.  The examples in the instant specification are not commensurate in scope with the instant claims or the full teachings of the ‘748 publication.  The tested examples have specific concentrations, multiple specific ingredients for each of the soft-focus effect filler, the composite pigment and reflective particle.  The instant claims are broader in both concentration of ingredients and the specified ingredients.  Further the ‘748 publication is not only as good as it’s exemplified examples.  The ‘748 publication teaches multiple embodiments which are not in the examples, including water in oil emulsions [0097] and additionally teaches at least one claimed soft-focus effect filler, at least one composite pigment and at least one reflective particle as discussed above.  The tests provided by Applicant indicant the compositions are different, but do not constitute unexpected results nor are commensurate in scope with the instant claims.
Declarant tested Example 2 of Applicant’s specification with Applicant’s protocol.  The testing confirmed the ∆E is less than 10.
In response, as discussed above the provided example is not commensurate in scope with the instant claims.  Declarant has demonstrated a single specific example contains ∆E optical correctness whereas the instant claims are broad in at least 1 of ingredients i)-iii) and the amount included in each.  Thus the example is not commensurate in scope with the instant claims.
Declarant indicates the difference in results is because of a difference in compositions between the instant claims and the ‘748 publication.
In response, Declarant has not presented any clear reasoning on how the instant claims and the ‘748 publication are different structurally, rather Declarant continues to address functional limitations.  Declarant has not addressed how the teachings of the composition structure of the ‘748 publication are different from the structure of the instant claims.
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.


	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
The ‘748 publication
Applicant argues the Applicant’s invention versus the ‘748 publication is “apples and oranges” situation.  The ‘748 publication seeks to unify or lighten the skin and uses precisely defined, predetermined color to hopefully achieve a uniform, lighter color ([0008], [0011], [0040], [0041]).  Applicant’s claimed composition achieve universal optical correction-no matter what the original color/complexion is of the user.  
In response, the ‘748 publication teaches the desire for lightening and/or unified complexion [0008], and thus does not require lightening and may be directed to unification only. The ‘748 publication teaching the material applied to keratin for a method of unifying the complexion of the skin and/or for correcting the appearance of skin marks and dyschromia (abstract) wherein the compositions are taught to be non-covering, i.e. allow the grain of the skin to show through while at the same time masking imperfections [0029].  Thus the ‘748 publication teaches the desire to not change the skin color but unify and correct imperfections.
Applicant argues the ∆E of the ‘748 publication is different and one cannot correlate the two.  The differences include the supports are different, the ‘748 publication uses a transparent plastic field on a card with black and white areas while Applicant’s use a card with colored bands representing different skin tones.
In response, Applicant is arguing the ∆E is different due to difference in testing.  The instant claims are directed to a composition, which results in the claimed optical correction, not the method of which such compositions are tested.  Therefore Applicant is arguing limitations which are not claimed.  Applicant has not provided arguments directed to why the compositions claimed is different from the composition of the ‘748 publication, which would result in the same color difference and topical correction.
	Applicant argues the Declaration.
	In response the Declaration is addressed above.
	Applicant argues all of the examples in the ‘748 publication are directed to oil in water emulsions.  In independent claim 15 it is not specified the composition is a water in oil emulsion.
In response, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123). Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). In the instant case the ‘748 publication teaches water in oil emulsions [0097].
Applicant argues opacity in the tested examples.
In response, the instant claims have no limitations directed to opacity, thus Applicant is arguing limitations not present in the claims.
Applicant argues the different in opacity evidence that Applicant’s claimed water in oil emulsions are different from the ‘748 publication and one of ordinary skill in the art would not have been motivated to develop an emulsion be it oil water emulsion or water in oil emulsion that violated the ‘748 publication’s requirement of having an opacity of less than 35%.
In response, Applicant has provided a single example from the instant specification which results in an opacity higher than 35%.  This is not commensurate in scope with the instant claims.
 Applicant indicates the difference in results is because of a different in compositions between the instant claims and the ‘748 publication.
In response, Applicant has not presented any clear reasoning on how the instant claims and the ‘748 publication are different structurally, rather Applicant continues to address functional limitations.  Applicant has not addressed how the teachings of the composition structure of the ‘748 publication are different from the structure of the instant claims.
Applicant argues there is not data in the ‘748 publication regarding water in oil emulsions and there is not indication that a water in oil emulsion would achieve an optical correction effect adapted to all skin complexions as claimed.  The issue is not whether one with ordinary skill in the art could have arrived at the claimed invention from the ‘748 publication but instant whether on of ordinary skill I the art, without hindsight based on the claimed invention, would have reasons to do so.  There is not such reason because one of ordinary skill in the art would not have been motivated to violate the ‘748 publication reequipment of opacity, develop and emulsion that achieves a color difference as claimed.
In response, the ‘748 publication specifically teaches the use of water in oil emulsions [0090].  The opacity is not claimed in the instant claims, and as addressed above the single example provided by Applicant is not commensurate in scope with the instant claims.  In response, the ‘748 publication teaching the material applied to keratin for a method of unifying the complexion of the skin and/or for correcting the appearance of skin marks and dyschromia (abstract) wherein the compositions are taught to be non-covering, i.e. allow the grain of the skin to show through while at the same time masking imperfections [0029].  Thus the ‘748 publication teaches the desire to not change the skin color but unify and correct imperfections.  
The ‘748 publication in view of the ‘091 publication (Maitra).
Applicant argues the ‘091 publication fails to correct the deficiencies of the ‘748 publication.
In response, Applicant’s arguments regarding the ‘748 publication are addressed as first presented.
Applicant argues hindsight bias and the cited art must be perceived before the time of the invention and without knowledge of the invention.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613